DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/2021 has been entered.

Response to Arguments
The amendment filed on 09/29/2021 has been accepted and entered. Accordingly, Claims 1, 3, 4, 6, 8, 10, 11, 13, 15-17 and 19 have been amended. Claim 7 had been previously canceled.
Claims 1-6 and 8-19 are currently pending. 


Response to Arguments
Applicant’s arguments: see Pages 8 to 12 of the Amendment filed 09/29/2021, with respect to claims 1-6 and 8-19, in conjunction with amendments “wherein the security key is used with the target base station after the handover, in case that the second information indicates not to change the security key, and wherein central unit-access unit (CU-AU) split is applied to the source base station and the target base station, and the source base station and the target base station are connected to a same CU” has been fully considered and are persuasive. Therefore, rejections of claims 1-6 and 8-19 have been withdrawn.
Allowable Subject Matter
Claims 1-6 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein the security key is used with the target base station after the handover, in case that the second information indicates not to change the security key, and wherein central unit-access unit (CU-AU) split is applied to the source base station and the target base station, and the source base station and the target base station are connected to a same CU” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Yamada (U.S Patent Application Publication No. US 2015/0271866 A1), which is directed to a wireless communication system; and teaches that UE 102 terminal for performing a handover in a wireless communication and, the UE 102 performs a handover procedure and a random access procedure in a wireless communication; transceiver 118 of the UE 102 is transmitting and receiving a signal and, transceiver 
	Bontu et al. (U.S Patent Application Publication No. US 2015/0341835 A1), which is directed to cellular telecommunication system; and teaches that the serving eNB sends a RRC Connection Reconfiguration message to the UE, the first message including first information/ handover command message related to a handover from the serving eNB/source base station to a target cell and second information related to mobility control info 814 & 816 of key change for the handover HO; and                                          	Axen et al. (U.S. Patent Application Publication No. U.S Pub 2017/0272985 A1), which is directed to an LTE-based communications system; and teaches that the eNB) for the SourceCell 78 base station is used/ the base key (KeNB) are reused in the TargetCell 79 base station after the handover based on the second information related to active base key (KeNB) when the UE 42 receives the RRC Reconfiguration message 88 that includes the handover command (Para [0104] Fig.10).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the security key is used with the target base station after the handover, in case that the second information indicates not to change the security key, and wherein central unit-access unit (CU-AU) split is applied to the source base station and the target base station, and the source base station and the target base station are connected to a same CU” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414    


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414